Case: 18-14704   Date Filed: 02/20/2020   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14704
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:17-cv-00692-JFK



GWENDOLYN WILLIAMS,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 20, 2020)

Before MARTIN, ROSENBAUM and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-14704     Date Filed: 02/20/2020    Page: 2 of 9


       Gwendolyn Williams appeals the district court’s order affirming the

decision of an Administrative Law Judge (ALJ) denying her application for

disability insurance benefits (DIB), pursuant to 42 U.S.C. § 405(g). On appeal, she

argues that substantial evidence did not support the ALJ’s decision to give Dr.

Steven Lobel’s opinion only some weight and that a vocational expert (VE) should

have been called to testify about Dr. Lobel’s findings. Williams also argues that

substantial evidence did not support the ALJ’s determination that she could

perform her past relevant work, as the ALJ did not make sufficient findings about

the requirements of that work. As the ALJ’s decision was supported by substantial

evidence, we affirm.

                                          I

       The facts of this case are familiar to the parties, so we’ll proceed to the

merits of Williams’s appeal. We review the ALJ’s decision for substantial

evidence, and its application of legal principles de novo. Moore v. Barnhart, 405

F.3d 1208, 1211 (11th Cir. 2005). “Substantial evidence is less than a

preponderance,” id., but “more than a scintilla”—it “is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion,” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation

marks and citation omitted). “We may not decide the facts anew, reweigh the

evidence, or substitute our judgment for that of the Commissioner.” Id. (alteration


                                          2
              Case: 18-14704     Date Filed: 02/20/2020   Page: 3 of 9


accepted) (quotation omitted). Therefore, “[e]ven if the evidence preponderates

against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158–59 (11th Cir. 2004) (quotation omitted). Further, “there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in [her]

decision,” so long as a claimant’s overall medical condition is considered. Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

                                         II

                                          A

      When determining what weight to give a medical opinion, the factors

considered include: (1) the “[e]xamining relationship”; (2) the “[t]reatment

relationship”—including the “[l]ength of the treatment relationship and the

frequency of examination”; (3) the “[s]upportability” of the medical opinion; and

(4) the “[c]onsistency” of the medical opinion as compared to other evidence. 20

C.F.R. § 404.1527(c)(1)–(4). Generally, the Social Security Administration (SSA)

gives “more weight to medical opinions from [a] treating source[],” because

treating “sources are likely to be the medical professionals most able to provide a

detailed, longitudinal picture of” a claimant’s medical history. Id.

§ 404.1527(c)(2). Additionally, treating sources “may bring a unique perspective

to the medical evidence that cannot be obtained from the objective medical


                                          3
               Case: 18-14704     Date Filed: 02/20/2020    Page: 4 of 9


findings alone or from reports of individual examinations, such as consultative

examinations.” Id.

      We have held, therefore, that the opinion of a treating physician must be

given “substantial or considerable weight” unless “good cause” is shown to the

contrary. Winschel, 631 F.3d at 1179 (quotation omitted). We have found good

cause where: “‘(1) [the] opinion was not bolstered by the evidence; (2) [the]

evidence supported a contrary finding; or (3) [the] opinion was conclusory or

inconsistent with the doctor’s own medical records.’” Id. (quotation omitted).

“The ALJ must clearly articulate the reasons for giving less weight to the opinion

of a treating physician, and the failure to do so is reversible error.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The standards are lower,

however, for non-treating physicians—like “one-time examiners”—as “their

opinions are not entitled to deference.” McSwain v. Bowen, 814 F.2d 617, 619

(11th Cir. 1987).

                                           B

      Williams argues that the ALJ’s decision to give Dr. Lobel’s opinion only

some weight was not supported by substantial evidence. We disagree. Dr. Lobel

only examined Williams once for a consultative evaluation, so he is not a “treating

source” entitled to deference. See 20 C.F.R. §§ 404.1527(c)(1)–(2) (distinguishing

treating sources from providers of consultative examinations). The ALJ was free,


                                           4
              Case: 18-14704     Date Filed: 02/20/2020   Page: 5 of 9


therefore, to disregard his opinion without having to articulate good cause. See

McSwain, 814 F.2d at 619.

      Nevertheless, the ALJ’s decision was indeed supported by substantial

evidence. The ALJ did credit several findings in Dr. Lobel’s opinion, but she

chose not to give weight to his statement that Williams could only stand/walk for

two hours a day, in 20-minute intervals. As the ALJ explained, there was no other

evidence in Williams’s medical record indicating she had such a limitation.

      Additionally, Williams’s brief focuses on a portion of Dr. Lobel’s opinion in

which he stated that she needs to take 15-minute breaks after every two hours she

spends sitting during the workday—she alleges that this means she would have to

spend two hours of each eight-hour work day on break. She contends that a

vocational expert (VE) should have testified at her hearing before the ALJ, to

explain that this limitation “would prevent the full performance of work at any

exertional level,” as it means that she would be spending 25% of her working day

on breaks.

      Williams’s math, however, is a bit off. Taking 15-minute breaks every two

hours during the workday would only result in 45 minutes of break time during

working hours. So, as the government explains in is brief, “Dr. Lobel’s opinion

that [Williams] required 15-minute breaks after any periods of sitting for two hours

was consistent with the ability to work a full day, and was not an additional


                                          5
                Case: 18-14704       Date Filed: 02/20/2020      Page: 6 of 9


limitation or restriction that the ALJ needed to” take into account—such breaks are

contemplated by the SSA as part of a normal workday schedule. See, e.g., SSR 96-

9P, 1996 WL 374185, at *6–7 (Jul. 3, 1996). 1 And, regardless, ALJs are not

required to refer to every single piece of evidence presented to them in their

decisions. Dyer, 395 F.3d at 1211. Accordingly, the ALJ’s decision to give Dr.

Lobel’s opinion only some weight was supported by substantial evidence.

                                              III

                                               A

       Social security regulations outline a “five-step sequential evaluation

process” to determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(1).

The ALJ must evaluate whether: (1) the claimant is “performing substantial gainful

activity”; (2) the claimant has “a severe impairment”; (3) that “severe impairment

. . . meets or equals an impairment specifically listed in” the C.F.R.; (4) the

claimant has the residual functional capacity (RFC) to “perform her past relevant

work”; and (5) in light of the claimant’s “age, education, and work experience,”

she can “perform other work of the sort found in the national economy.” Phillips

v. Barnhart, 357 F.3d 1232, 1237–38 (11th Cir. 2004). If the ALJ determines that




1
  “Sitting: In order to perform a full range of sedentary work, an individual must be able to
remain in a seated position for approximately 6 hours of an 8-hour workday, with a morning
break, a lunch period, and an afternoon break at approximately 2-hour intervals.” SSR 96-9P,
1996 WL 374185, at *6 (Jul. 3, 1996).
                                               6
                Case: 18-14704    Date Filed: 02/20/2020    Page: 7 of 9


the claimant is not disabled at any step of the evaluation process, the inquiry ends.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

        A claimant’s RFC is “that which [she] is still able to do despite the

limitations caused by . . . her impairments,” Phillips, 357 F.3d at 1238, and it is

determined by evaluating her ability to lift weight, sit, stand, push, pull, etc. 20

C.F.R. § 404.1545(b). A claimant’s RFC is used to determine her capability for

performing designated levels of work (sedentary, light, medium, heavy, or very

heavy). See 20 C.F.R. § 404.1567. An “ALJ must determine the claimant’s RFC

using all relevant medical and other evidence in the case.” Phillips, 357 F.3d at

1238.

        “[A] full and fair record” must be developed regarding the demands of a

claimant’s past relevant work. Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir.

1987). In evaluating the demands of a claimant’s past work, an ALJ may rely on

the job descriptions set forth in the Dictionary of Occupational Titles (DOT) to

determine the level of the work (from sedentary to very heavy) it required, as well

as the claimant’s own account of the work. 20 C.F.R. § 404.1560(b)(2).

                                           B

        Here, substantial evidence supports the ALJ’s determination that Williams

could perform her past relevant work. The ALJ properly relied on Williams’s own




                                           7
                   Case: 18-14704        Date Filed: 02/20/2020        Page: 8 of 9


statements and the DOT to determine that her RFC for light work 2 allowed her to

perform her past relevant work. The DOT characterized Williams’s past relevant

work as a manager as a sedentary 3 position, and Williams herself testified that she

only walked for half an hour and sat at a desk “most of the day each day” as a

manager. Williams’s RFC for light work, therefore, encompassed her previous,

sedentary position. Moreover, even if she had been assigned a more restrictive

RFC for sedentary work, she would still be qualified to perform her past relevant

work. See 20 C.F.R. § 404.1567(a). As a result, substantial evidence supported




2
    Light work is defined as follows:

          Light work involves lifting no more than 20 pounds at a time with frequent lifting
          or carrying of objects weighing up to 10 pounds. Even though the weight lifted
          may be very little, a job is in this category when it requires a good deal of walking
          or standing, or when it involves sitting most of the time with some pushing and
          pulling of arm or leg controls. To be considered capable of performing a full or
          wide range of light work, you must have the ability to do substantially all of these
          activities. If someone can do light work, we determine that he or she can also do
          sedentary work, unless there are additional limiting factors such as loss of fine
          dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567(b) (emphasis added).
3
    Sedentary work is defined as follows:

          Sedentary work involves lifting no more than 10 pounds at a time and
          occasionally lifting or carrying articles like docket files, ledgers, and small tools.
          Although a sedentary job is defined as one which involves sitting, a certain
          amount of walking and standing is often necessary in carrying out job duties. Jobs
          are sedentary if walking and standing are required occasionally and other
          sedentary criteria are met.

20 C.F.R. § 404.1567(a).

                                                    8
                Case: 18-14704        Date Filed: 02/20/2020      Page: 9 of 9


the ALJ’s finding that Williams’s RFC would not have precluded her from

performing her previous work as a manager. 4

       AFFIRMED.




4
  Williams reprises her argument that a VE should have testified at her hearing as to whether her
RFC allowed her to do her past relevant work. Nevertheless, an ALJ is not required to hear the
testimony of a VE when determining the requirements of a person’s past relevant work, see 20.
C.F.R. § 404.1560(b)(2) (stating that a VE may be used in this context), and substantial evidence
supported the ALJ’s findings, regardless.
                                                9